James R. Cooper, Judge. The appellant was convicted of DWI and related offenses in Ashdown Municipal Court by a judgment entered on the municipal court’s docket sheet on March 10, 1993. The appellant filed a document titled “Notice of Affidavit of Appeal” in the Circuit Court of Little River County on April 5, 1993. However, the appellant did not file the record of the municipal court proceedings with the circuit court until April 28, 1993, more than 30 days after the entry of the municipal court judgment. The appellant was subsequently tried de novo in circuit court and found guilty of DWI. From that decision comes this appeal. The appellee has moved to dismiss the appellant’s appeal, arguing that the appellant’s failure to file the municipal court record within the 30-day period prescribed by Inferior Court Rule 9 deprived the circuit court of jurisdiction and that, consequently, there is no basis for an appeal to this Court. We agree.  Inferior Court Rule 9, which governs appeals from municipal court to circuit court, requires that such appeals be filed within 30 days of the entry of the judgment by filing the inferior court proceedings with the clerk of the circuit court. This procedure applies to criminal appeals as well as civil appeals. Alfred v. State, 310 Ark. 476, 837 S.W.2d 469 (1992).  The appellant concedes that he failed to file the municipal court transcript within the 30-day period prescribed by Rule 9, but argues that he substantially complied with the Rule’s requirement by filing his “Notice of Affidavit of Appeal” in the circuit court. We do not agree. The Arkansas Supreme Court has specifically rejected this argument in Ottens v. State, 316 Ark. 1, 871 S.W.2d 329 (1994), holding that a notice of appeal is not required in an appeal from municipal court to circuit court and that filing such a notice of appeal within 30 days of the municipal court conviction does not suffice to perfect an appeal.  Because the appellant failed to timely file the municipal court record in circuit court, the municipal court judgment became final and the circuit court never gained jurisdiction of the appeal. Insomuch as the present appeal is from the circuit court proceedings, there is nothing before us to review. See Smith v. State, 316 Ark. 32, 870 S.W.2d 716 (1994). Appeal dismissed. Jennings, C.J., and Mayfield, J., dissent.